offic e of c h ief c o u n sel number release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a saiskow wta-n-102412-00 uilc memorandum for harry martin fed-state coordinator north-south carolina district from subject lewis j fernandez deputy assistant chief_counsel income_tax accounting north carolina flood relief-- supplemental payments from the state acquisition and relocation fund this technical assistance request is in response to your request for assistance dated date regarding the tax treatment of payments made to individuals and business in north carolina that suffered losses due to the flood damage caused by hurricane floyd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue are state supplemental payments includible in the recipients’ gross incomes if made to enable homeowners to purchase comparable housing outside the 100-year flood plain after their damaged homes in the flood plain were purchased under a federally assisted program conclusion the state’s supplemental payments to enable homeowners to purchase comparable housing outside the flood plain after their damaged homes in the flood plain were purchased under a federally assisted program are in the nature of general welfare and are not includible in the recipients’ gross incomes the state should not issue forms for the payments because they are not includible in a recipient’s income wta-n-102412-00 facts the general assembly of north carolina declared hurricane floyd the worst natural disaster in the state’s history in the latter part of hurricane floyd caused extensive and prolonged flooding that devastated the civil social economic and environmental well-being of eastern north carolina the entire economic base of that area was undermined making it extremely difficult for individuals to earn income to support themselves and their families in response to the widespread damage caused by hurricane floyd governor jim hunt jr of north carolina proposed a state emergency package consisting of numerous relief programs to assist individuals and small businesses in recovering from this disaster the hurricane floyd recovery act of was enacted on date the following disaster assistance program is addressed in this technical assistance the number appeared in the margin of materials in your request for assistance we are providing our assistance regarding other state programs in other memoranda supplemental payments from the state acquisition and relocation fund the federal government will purchase certain homes in flood-prone areas at the pre- flood fair_market_value in many cases homeowners are unable to purchase comparable housing outside the 100-year flood plain at that value this grant program will provide supplemental payments to those homeowners thereby enabling them to purchase comparable replacement homes the average supplemental payment is expected to be dollar_figure but will vary depending on the cost differential between the pre-flood value of the home and the cost of a comparable home in a less flood-prone area homeowners are eligible for a supplemental payment if they relocate in the same geographical area and occupy the replacement home for at least years if the replacement home is sold within years a prorated portion of the supplemental payment must be repaid to the state law and analysis sec_61 of the internal_revenue_code and the income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived however the service has held that payments made under legislatively provided social benefit programs for the promotion of general welfare are not includible in an wta-n-102412-00 individual’s gross_income the general welfare exception see eg revrul_74_205 replacement housing grants received by individuals under the housing and urban development act of are in the nature of general welfare and are not includible in their gross_income and revrul_98_19 1998_1_cb_840 relocation payments authorized under the housing_and_community_development_act_of_1974 made by a local jurisdiction to an individual moving from a flood-damaged residence to another residence are not includible in an individual’s gross_income we will treat the state’s program as making an outright payment to the recipient and not a loan because the recipient controls whether any repayment is required further in comparing the state’s supplemental payments to those in the service’s rulings we find sufficient similarity to treat the state’s payments under this program the same as the payments in the cited rulings accordingly we suggest that you advise the state of north carolina that the supplemental payments are not includible in the recipients’ gross incomes and that information reporting is not required on such payments further we suggest that you advise the state of north carolina to describe the tax consequences of these grants to the recipients in language similar to the following the internal_revenue_service has advised us that you need not include in income state supplemental payments that enable you to purchase comparable housing outside the 100-year flood plain after your flood-damaged home was purchased under a federally assisted program taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_2000_1 2000_1_irb_4 and revproc_2000_2 2000_1_irb_73 respectively if you have any questions about this memorandum please call george baker at
